Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 6 and 11-18, Applicant sets forth a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Applicant recites “fluid material” (broad recitation) and “adhesive” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (GB594913) in view of Jouanneau et al (US 2015/0336210).
Web provides a spray nozzle of a spray gun comprising a holder portion (3a) mountable on a front end portion of gun (1), a nozzle body (8) slidable in the holder portion (3a) and including discharge opening (11) discharging fluid and a tapered inner wall which corresponds to a valve seat part of the discharge opening (11) for seating a valve member (12) , the valve member (12) opening or closed the discharge opening (11), the nozzle body (8) including the 
Regarding claim 2, the Webb nozzle body distal-end part is cone shaped having a nozzle tapered surface that increases in diameter from the discharge opening side toward the coating gun handle (see Figs. 1-2).

Regarding claim 4, Webb provides front end surface of bracket portion (3a) having a bracket tapered surface (7) expanding in the diameter with the tapered inner wall side of the discharge opening (11) from the discharge opening side toward the coating gun handle (see Figs. 1-2).
Regarding claim 5, Webb provides for holder portion (3a) formed of a material (i.e., stainless steel or like) having a hardness smaller than that of the nozzle body portion (8) which can be made from tungsten carbide (see pg. 1, lines 19-33).  Thus, the tensile strength of the material of the holder portion would be smaller than tensile strength of the material of the nozzle body portion.
Regarding claim 6, Web provides a spray nozzle of a spray gun comprising a holder portion (3a) mountable on a front end portion of gun (1), a nozzle body (8) slidable in the holder portion (3a) and including discharge opening (11) discharging a suitable flowable fluid and a tapered inner wall which corresponds to a valve seat part of the discharge opening (11) for seating a valve member (12) , the valve member (12) opening or closed the discharge opening (11), an actuator (not numbered) which advances and retracts the valve member (pg. 2, lines 2-39), the nozzle body (8) including the nozzle body front end (10) formed with discharge opening (11) protruding from a front end surface of the holder portion (3a) (see pg. 2, lines 2-39; Figs. 1-2).  Webb is silent concerning the nozzle body configured/arranged such that when a load is applied to the nozzle body front end from the discharge opening to the valve seat, the nozzle body is supported by the holder portion in a sliding manner with respect to the holder portion.   In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). 

Regarding claim 11, see the responses mentioned previously detailing structural limitations of claims 1 and 2.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  The intended use of the device with a suitable fluid such as an adhesive would be within the general skill of a worker in the art. In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). 
Regarding claim 12, see the responses mentioned previously detailing structural limitations of claims 1-3.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  The intended use of the device with a suitable fluid such as an adhesive would be In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). 
Regarding claim 13, see the responses mentioned previously detailing structural limitations of claims 1 and 4.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  The intended use of the device with a suitable fluid such as an adhesive would be within the general skill of a worker in the art. In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). 
Regarding claim 14, see the responses mentioned previously detailing structural limitations of claims 1, 4, and 5.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  The intended use of the device with a suitable fluid such as an adhesive would be In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). 
Regarding claim 15, see the responses mentioned previously detailing structural limitations of claims 1, 6, and 7.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  The intended use of the device with a suitable fluid such as an adhesive would be within the general skill of a worker in the art. In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). 
Regarding claim 16, see the responses mentioned previously detailing structural limitations of claims 1, 2, 7, and 8.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  The intended use of the device with a suitable fluid such as an In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). 
Regarding claim 17, see the responses mentioned previously detailing structural limitations of claims 1-3 and 9.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  The intended use of the device with a suitable fluid such as an adhesive would be within the general skill of a worker in the art. In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). 
Regarding claim 18, see the responses mentioned previously detailing structural limitations of claims 1-3, 9, and 10.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  The intended use of the device with a suitable fluid such as an In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth a nozzle having a slidable nozzle body tip:  Muramatsu et al (US2004/0173153) and JP2665246. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
9/17/21